 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   JASPER CROOK,                            )   NO. EDCV 19-1935-JVS (AS)
                                              )
12                    Plaintiff,              )   ORDER ACCEPTING FINDINGS,
                                              )
13              v.                            )   CONCLUSIONS AND RECOMMENDATIONS
                                              )
14   LOS ANGELES COUNTY SHERIFF’S             )   OF UNITED STATES MAGISTRATE
     DEPARTMENT, et. al.,                     )
15                                            )   JUDGE
                      Defendants.             )
16                                            )
17
18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Complaint, all of the records herein, and the Report and Recommendation
20   of United States Magistrate Judge, issued on January 14, 2020. See
21   Docket No. 12.
22
23         On January 28, 2020, Plaintiff filed Objections to the Report and
24   Recommendation    (Docket      No.    13).   After   having    made   a   de   novo
25   determination of the portions of the Report and Recommendation to which
26   Objections were directed, the Court finds that Plaintiff’s Objections
27   to the Report and Recommendation do not cause the Court to reconsider
28   its   decision   to   accept    the    Magistrate    Judge’s    conclusions    and
 1   recommendations.     Accordingly,   the   Court   accepts   the   findings,
 2   conclusions and    recommendations of the Magistrate Judge.
 3
 4        IT IS ORDERED that Judgment shall be entered dismissing this
 5   action with prejudice.
 6
 7        IT IS FURTHER ORDERED that the Clerk serve copies of this Order
 8   and the Judgment herein on Plaintiff at his current address of record.
 9
10        LET JUDGMENT BE ENTERED ACCORDINGLY.
11
12        DATED: February 3, 2020.
13
14
15
                                            JAMES V. SELNA
16                                    UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
